 



Exhibit 10.3 Employment agreement with David W. Hinshaw
Employment Agreement
     This Employment Agreement is entered into effective as of this 28th day of
April, 2006, by and among Southern Community Financial Corporation, a North
Carolina corporation, Southern Community Bank and Trust, a North
Carolina-chartered bank and wholly owned subsidiary of Southern Community
Financial Corporation (the “Bank”), and David W. Hinshaw, Executive Vice
President and Chief Financial Officer of Southern Community Financial
Corporation and the Bank (the “Executive”). Southern Community Financial
Corporation and the Bank are referred to in this Employment Agreement
individually and together as the “Employer.”
     Whereas, the Executive is the Chief Financial Officer of the Employer,
possessing unique skills, knowledge, and experience relating to the Employer’s
business, and the Executive has made and is expected to continue to make major
contributions to the profitability, growth, and financial strength of the
Employer and affiliates,
     Whereas, the Employer and the Executive desire to set forth in this
Employment Agreement the terms and conditions of the Executive’s employment,
     Whereas, the Executive and the Bank are parties to a June 1, 2005
Employment Agreement,
     Whereas, the Employer and the Executive intend that, except as may be
otherwise provided in this Employment Agreement, this Employment Agreement shall
supersede and replace in its entirety the June 1, 2005 Employment Agreement, and
that from and after the date of this Employment Agreement the June 1, 2005
Employment Agreement between the Executive and the Bank shall be of no further
force or effect, and
     Whereas, none of the conditions or events included in the definition of the
term “golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of
the Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Bank or any affiliates are concerned.
     Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.
Article 1
Employment
     1.1 Employment. Effective on the date and for the term specified in section
1.4, the Employer hereby employs the Executive to serve as Chief Financial
Officer according to the terms and conditions of this Employment Agreement. The
Executive hereby accepts employment according to the terms and conditions of
this Employment Agreement.
     1.2 Duties. As Chief Financial Officer, the Executive shall serve under the
direction of the Employer’s Chief Executive Officer and in accordance with the
Employer’s Articles of Incorporation and Bylaws, as each may be amended or
restated from time to time. The Executive shall serve the Employer faithfully,
diligently, competently, and to the best of his ability, and he shall
exclusively devote his full working time, energy, and attention to the business
of the Employer and to the promotion of the Employer’s interests throughout the
term of this Employment Agreement. Without the written consent of the Chief
Executive Officer, during the term of this Employment Agreement the Executive
shall not render services to or for any person, firm, corporation, or other
entity or organization in exchange for compensation, regardless of the form in
which the compensation is paid and regardless of whether it is paid directly or
indirectly to the Executive. Nothing in this Article 2 shall prevent the
Executive from managing his personal investments

 



--------------------------------------------------------------------------------



 



and affairs, provided that doing so does not interfere with the proper
performance of his duties and responsibilities as Chief Financial Officer.
     1.3 Term of Employment. The initial term of employment under this
Employment Agreement shall be for the period commencing upon the April 28, 2006
effective date of this Employment Agreement and ending three calendar years from
the effective date of this Employment Agreement. On each anniversary of the
effective date of this Employment Agreement, the term of this Employment
Agreement shall automatically be extended for one additional year period beyond
the then-effective expiration date unless written notice from the Employer or
the Executive is received 90 days prior to an anniversary date advising the
other that this Employment Agreement shall not be further extended. If the board
decides not to extend the term of this Employment Agreement, this Employment
Agreement shall nevertheless remain in force until its then-current three-year
term expires. The board’s decision not to extend the term of this Employment
Agreement shall not – by itself – give the Executive any rights under this
Employment Agreement to claim an adverse change in his position, compensation,
or circumstances or otherwise to claim entitlement to severance benefits under
Articles 4 or 5 of this Employment Agreement, absent some other reason that
entitles Executive to such benefits pursuant to either or both of such Articles.
References herein to the term of this Employment Agreement shall refer to the
initial term, as the same may be extended. Unless sooner terminated, the
Executive’s employment and the term of this Employment Agreement shall terminate
when the Executive attains age 65.
Article 2
Compensation and Other Benefits
     2.1 Base Salary. In consideration of the Executive’s performance of his
obligations under this Employment Agreement, Southern Community Financial
Corporation shall pay or cause to be paid to the Executive a salary at the
annual rate of not less than $190,000, payable in equal or approximately equal
monthly installments. The Executive’s salary shall be reviewed annually by the
Employer’s board of directors or by the board committee having jurisdiction over
executive compensation, and may be increased at the discretion of the committee
having jurisdiction over executive compensation. However, the Executive’s salary
shall not be reduced. The Executive’s salary, as the same may be increased from
time to time, is referred to in this Employment Agreement as the “Base Salary.”
     2.2 Benefit Plans and Perquisites. The Executive shall be entitled
throughout the term of this Employment Agreement to participate in any and all
officer or employee compensation, bonus, incentive, and benefit plans in effect
from time to time, including without limitation plans providing pension,
retirement, medical, dental, disability, and group life benefits, and to receive
any and all other fringe benefits provided from time to time, provided that the
Executive satisfies the eligibility requirements for the plans or benefits.
Without limiting the generality of the foregoing –
     (a) Participation in Stock Plans. The Executive shall be eligible to
participate in any stock-based compensation, incentive, bonus, or purchase plans
existing on the date of this Employment Agreement or adopted during the term of
this Employment Agreement.
     (b) Club Dues. During the term of this Employment Agreement, the Employer
shall pay or cause to be paid the Executive’s membership assessments and dues in
civic clubs. Without limiting the generality of the foregoing, the Executive
shall be reimbursed for assessments, dues, and expenses associated with his
membership in and use of a private country club of his choice in Forsyth County.
     (c) Disability Insurance. The Employer shall reimburse the Executive for
the Executive’s cost to purchase and maintain disability insurance coverage on
himself during the term of this Employment Agreement. The amount reimbursed by
the Employer shall be grossed up to compensate the Executive for federal and
state income taxes imposed as a result of the Employer’s reimbursement of the
Executive’s cost. The disability insurance policy shall be owned by the
Executive exclusively.

 



--------------------------------------------------------------------------------



 



     (d) Reimbursement of Business Expenses. Upon submission of appropriate
documentation by the Executive and approval by the board of directors or by a
board committee appointed for such purpose, the Employer agrees to reimburse the
Executive for all out-of-pocket expenses incurred performing his obligations
under this Employment Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations. Except for club dues
under section 2.2(b), to be reimbursable each expense must be of a nature
qualifying it as a proper deduction on the Employer’s income tax returns as a
business expense rather than deductible compensation to the Executive. The
records and other documentary evidence submitted by the Executive to the
Employer with each request for reimbursement shall be in the form required by
applicable statutes and regulations issued by appropriate taxing authorities for
the substantiation of expenditures as deductible business expenses of the
Employer rather than deductible compensation to the Executive.
     2.3 Vacation. The Executive shall be entitled to paid annual vacation and
sick leave in accordance with the policies established from time to time by the
Employer. The Executive shall not be entitled to any additional compensation for
failure to use allotted vacation or sick leave, nor shall the Executive be
allowed to carry over unused vacation allowance from one calendar year to the
next. The Executive shall be entitled to accumulate unused sick leave from one
year to the next for use solely in the case of actual illness.
     2.4 Taxes. All compensation of the Executive shall be subject to
withholding and other employment taxes imposed by federal, state, and local law.
     2.5 Indemnification and Insurance. (a) Indemnification. The Employer shall
indemnify the Executive or cause the Executive to be indemnified with respect to
his activities as a director, officer, employee, or agent of the Employer or as
a person who is serving or has served at the request of the Employer (a
“representative”) as a director, officer, employee, agent, or trustee of an
affiliated corporation, joint venture trust or other enterprise, domestic or
foreign, in which the Employer has a direct or indirect ownership interest
against expenses (including without limitation attorneys’ fees, judgments,
fines, and amounts paid in settlement) actually and reasonably incurred by him
(“Expenses”) in connection with any claim against the Executive that is the
subject of any threatened, pending, or completed action, suit, or other type of
proceeding, whether civil, criminal, administrative, investigative, or otherwise
and whether formal or informal (a “Proceeding”), to which the Executive was, is,
or is threatened to be made a party by reason of the Executive being or having
been such a director, officer, employee, agent, or representative.
     The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during his service in
such position. The indemnification provided to the Executive under this
Employment Agreement for the Executive’s service as a representative shall be
payable if and only if and only to the extent that reimbursement to the
Executive by the affiliated entity with which the Executive has served as a
representative, whether pursuant to agreement, applicable law, articles of
incorporation or association, by-laws or regulations of the entity, or insurance
maintained by such affiliated entity, is insufficient to compensate the
Executive for Expenses actually incurred and otherwise payable by the Employer
under this Employment Agreement. Any payments for such Expenses in fact made to
or on behalf of the Executive directly or indirectly by the affiliated entity
with which the Executive served as a representative shall reduce the obligation
of the Employer hereunder.
     (b) Exclusions. Anything herein to the contrary notwithstanding, however,
nothing in this Section 2.5 requires indemnification, reimbursement, or payment
by the Employer, and the Executive shall not be entitled to demand
indemnification, reimbursement, or payment –

 



--------------------------------------------------------------------------------



 



     (1) if and to the extent indemnification, reimbursement, or payment
constitutes a “prohibited indemnification payment” within the meaning of Federal
Deposit Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or
     (2) for any claim or any part thereof as to which the Executive shall have
been determined by a court of competent jurisdiction, from which no appeal is or
can be taken, by clear and convincing evidence, to have acted with deliberate
intent to cause injury to the Employer or with reckless disregard for the best
interests of the Employer, or
     (3) for any claim or any part thereof arising under Section 16(b) of the
Securities Exchange Act of 1934 as a result of which the Executive is required
to pay any penalty, fine, settlement, or judgment, or
     (4) for any obligation of the Executive based upon or attributable to the
Executive gaining in fact any personal gain, profit, or advantage to which he
was not entitled, or
     (5) any proceeding initiated by the Executive without the consent or
authorization of the Employer’s board of directors, but this exclusion shall not
apply with respect to any claims brought by the Executive (a) to enforce his
rights under this Employment Agreement, or (b) in any Proceeding initiated by
another person or entity whether or not such claims were brought by the
Executive against a person or entity who was otherwise a party to such
proceeding.
     (c) Insurance. The Employer shall maintain or cause to be maintained
fidelity and Directors & Officers’ liability insurance covering the Executive
throughout the term of this Employment Agreement.
Article 3
Termination of Employment
     3.1 Termination by the Employer. (a) Death or Disability. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies in active service to the Employer, for twelve months after
the Executive’s death the Employer shall provide the Executive’s family with and
pay the premiums for continuing health care coverage under COBRA substantially
identical to that provided for the Executive before his death.
     Subject to the Employer’s obligations and the Executive’s rights under
(1) Title I of the Americans with Disabilities Act, section 504 of the
Rehabilitation Act, and the Family and Medical Leave Act, and to (2) the
vacation leave, disability leave, sick leave, and any other leave policies of
the Employer, the Executive’s employment under this Employment Agreement shall
terminate automatically if the Executive becomes disabled during the term of
this Employment Agreement and the Employer determines that the Executive is
unable to perform the essential functions of his job under this Employment
Agreement for 60 business days or during any 12-month period. Upon termination
because of disability under this section 3.1(a), the Executive shall be entitled
to receive any compensation the Executive has earned before the date of
termination but that remains unpaid, plus any payments to which he may be
entitled under a disability income plan maintained by the Employer. If there is
a dispute between the Employer and the Executive about whether the Executive
suffers from a physical or mental disability entitling the Employer to terminate
the Executive’s employment under this section 3.1(a), the question of the
Executive’s disability shall be submitted for resolution to an impartial
physician licensed to practice medicine in North Carolina. The impartial
physician’s decision shall be final and binding on the Employer and the
Executive. The impartial physician shall be selected by mutual agreement of the
Employer and the Executive. If the Employer and the Executive are unable to
agree upon an impartial physician, each of the Employer and the Executive shall
select a physician. Those two physicians shall then determine whether the
Executive suffers from a physical or mental disability rendering him unable to
perform the essential functions of his job, and their decision shall be final
and binding on the Employer and the Executive. The Employer

 



--------------------------------------------------------------------------------



 



shall pay the reasonable fees and expenses of the physician or physicians for
making the determination of disability required under this section 3.1(a).
     (b) Termination Without Cause. With written notice to the Executive 60 days
in advance, the Employer may terminate the Executive’s employment without Cause.
Upon such event, the compensation and benefits after termination provisions of
Sections 4.4 and 4.5 shall apply, in addition to any other applicable
post-termination payments or benefits provided for in this Employment Agreement.
     (c) Termination with Cause. The Employer may terminate the Executive’s
employment with Cause. Upon such event, the Executive shall not be entitled to
any further compensation or other benefits beyond his effective termination date
in accordance with Section 4.1, except such benefits which by the terms of their
plan document continue after such termination or except as may be otherwise
provided for in this Employment Agreement. The term “Cause” means any of the
following –
     (1) an intentional act of fraud, embezzlement, or theft by the Executive in
the course of his employment. For purposes of this Employment Agreement, no act
or failure to act on the part of the Executive shall be deemed to have been
intentional if it was due primarily to an error in judgment or negligence. An
act or failure to act on the Executive’s part shall be considered intentional if
it is not in good faith and if it is without a reasonable belief that the action
or failure to act is in the best interests of the Employer, or
     (2) intentional violation of any law or significant policy of the Employer
committed in connection with the Executive’s employment, which in the Employer’s
judgment has a material adverse effect on the Employer, or
     (3) the Executive’s gross negligence or gross neglect of duties in the
performance of his duties to the Employer, or
     (4) intentional wrongful damage by the Executive to the business or
property of the Employer, including without limitation the reputation of the
Employer, which in the Employer’s sole judgment causes material harm to the
Employer, or
     (5) a breach by the Executive of his fiduciary duties as an officer or
director of the Employer or misconduct involving dishonesty, in either case
whether in his capacity as an officer or as a director of the Bank or Southern
Community Financial Corporation, or
     (6) a breach by the Executive of this Employment Agreement that, in the
sole judgment of the Employer, is a material breach, which breach is not
corrected by the Executive within 30 days after receiving written notice of the
breach which the Employer shall provide, or
     (7) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or
     (8) conviction of the Executive for or plea of nolo contendere to a felony
or conviction of or plea of nolo contendere to a misdemeanor involving moral
turpitude, or the actual incarceration of the Executive.
     3.2 Termination by the Executive. The Executive may terminate his
employment with written notice to the Employer 60 days in advance, whether with
or without Good Reason. If the Executive terminates with Good Reason, the
termination will take effect at the conclusion of the 60-day period unless the
event or circumstance constituting Good Reason is cured by the Employer or
unless the notice of termination for Good Reason is revoked by the Executive
within the 60-day period. Upon such event, the compensation and benefits

 



--------------------------------------------------------------------------------



 



after termination provisions of Sections 4.4 and 4.5 shall apply, in addition to
any other applicable post-termination payments or benefits provided for in this
Employment Agreement. For purposes of this Employment Agreement, “Good Reason”
means any of the following events occur without the Executive’s written consent
–
     (a) Reduced Base Salary: reduction of the Executive’s Base Salary,
     (b) Participation in Benefit Plans Reduced or Terminated: reduction of the
Executive’s bonus, incentive, or other compensation award opportunities under
the Employer’s benefit plans, unless a company-wide reduction of all officers’
award opportunities occurs simultaneously, or termination of the Executive’s
participation in any officer or employee benefit plan maintained by the
Employer, unless the plan is terminated because of changes in law or loss of tax
deductibility to the Employer for contributions to the plan, or unless the plan
is terminated as a matter of policy applied equally to all participants in the
plan,
     (c) Reduced Responsibilities or Status: (1) assignment to the Executive of
duties that are materially inconsistent with the Executive’s position as the
Employer’s principal financial officer or that represent a reduction of his
authority, or (2) failure to appoint or reappoint the Executive as Chief
Financial Officer of Southern Community Financial Corporation and the Bank,
     (d) Failure to Obtain Assumption Agreement: failure to obtain an assumption
of the Employer’s obligations under this Employment Agreement by any successor
to the Employer, regardless of whether the entity becomes a successor to the
Employer as a result of a merger, consolidation, sale of assets, or other form
of purchase, sale or reorganization,
     (e) Material Breach: a material breach of this Employment Agreement by the
Employer that is not corrected within 30 days after receiving written notice of
the breach from the Executive, or
     (f) Relocation of the Executive: relocation of the Bank’s principal
executive offices, or requiring the Executive to change his principal work
location, to any location that is more than 15 miles from the location of the
Bank’s principal executive offices on the date of this Employment Agreement.
     3.3 Notice. Any purported termination by the Employer or by the Executive
shall be communicated by written notice of termination to the other. The notice
must state the specific termination provision of this Employment Agreement
relied upon. The notice must also state the date on which termination shall
become effective, which shall be a date not earlier than the date of the
termination notice. If termination is for Cause or with Good Reason, the notice
must state in reasonable detail the facts and circumstances forming the basis
for termination of the Executive’s employment.
Article 4
Compensation and Benefits After Termination
     4.1 Cause. If the Executive’s employment terminates for Cause, the
Executive shall receive the salary to which he is entitled through the date on
which termination becomes effective and any other benefits to which he may be
entitled under the Employer’s benefit plans and policies in effect on the date
of termination.
     4.2 Termination by the Executive Other than for Good Reason. If the
Executive terminates employment other than for Good Reason, the Executive shall
receive the salary to which he is entitled through the date on which his
termination becomes effective and any other benefits to which he may be entitled
under the Employer’s benefit plans and policies.
     4.3 Compensation and Benefits After Termination Because of Disability. If
the Executive’s employment terminates because of disability, the Executive shall
receive the compensation and benefits provided under section 3.1(a) of this
Employment Agreement.
     4.4 Termination Without Cause and Termination for Good Reason. If the
Employer terminates the Executive’s employment without Cause or if the Executive

 



--------------------------------------------------------------------------------



 



terminates employment for Good Reason, the Executive shall continue to receive
his most recent Base Salary level for the unexpired term of this Employment
Agreement, but he shall not be entitled to continued participation in the
Employer’s or a subsidiary’s retirement plans or any stock-based plans unless
the terms of any applicable plan document allow such participation. The Employer
and the Executive acknowledge and agree that the compensation and benefits under
this Section 4.4 shall not be payable if compensation and benefits are payable
or shall have been paid previously to the Executive under Article 5 of this
Employment Agreement.
     4.5 Post-Termination Insurance and Medical Coverage. If the Executive’s
employment terminates involuntarily but without Cause or voluntarily but with
Good Reason, or if the Executive’s employment terminates because of disability,
the Employer shall continue or cause to be continued at the Employer’s expense
life, health, and disability insurance benefits in effect during the two years
preceding the date of the Executive’s termination. The life, health, and
disability insurance benefits shall continue until the first to occur of (a) the
Executive’s return to employment with the Employer or another employer, (b) the
Executive’s attainment of age 65, (c) the Executive’s death, or (d) the end of
the term remaining under this Employment Agreement at the time of the
Executive’s termination.
     4.6 Salary Continuation Agreement. The Bank and the Executive shall use
their best efforts to finalize and enter into a Salary Continuation Agreement
and Endorsement Split Dollar Agreement. The Salary Continuation Agreement shall
provide for an annual benefit payable to the Executive in equal monthly
installments for his lifetime, beginning after his termination of service with
the Bank on or after attaining age 65. Unless the Salary Continuation Agreement
or Endorsement Split Dollar Agreement explicitly provides otherwise, whether
benefits are properly payable to the Executive under the Salary Continuation
Agreement or the Endorsement Split Dollar Agreement shall be determined solely
by reference to those agreements, except that the Executive shall forfeit all
benefits under the Salary Continuation Agreement and Endorsement Split Dollar
Agreement for violation of the covenant against competition in Section 7.3 of
this Employment Agreement.
Article 5
Change in Control Benefits
     5.1 Change in Control Benefits. (a) If a Change in Control occurs during
the term of this Employment Agreement, the Employer shall make or cause to be
made a lump-sum payment to the Executive in an amount in cash equal to three
times the Executive’s annual compensation. For this purpose, annual compensation
means (1) the Executive’s Base Salary when the Change in Control occurs plus
(2) any bonus or incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurred, regardless
of when the bonus or incentive compensation earned for the preceding calendar
year is paid and regardless of whether all or part of the bonus or incentive
compensation is subject to elective deferral. Annual compensation shall be
calculated without regard to any deferrals under qualified or nonqualified
plans, but annual compensation shall not include interest or other earnings
credited to the Executive under qualified or nonqualified plans. The amount
payable to the Executive hereunder shall not be reduced to account for the time
value of money or discounted to present value. The payment required under this
paragraph (a) is payable no later than five business days after the Change in
Control. If the Executive is removed from office or if his employment terminates
before a Change in Control occurs but after discussions with a third party
regarding a Change in Control commence, and if those discussions ultimately
conclude with a Change in Control, then for purposes of this Employment
Agreement the removal of the Executive or termination of his employment shall be
deemed to have occurred after the Change in Control. The Executive shall be
entitled to benefits under this paragraph (a) on no more than one occasion.
     (b) Benefit Plans: In addition to insurance and medical benefits under
Section 4.5 of this Employment Agreement and any benefits to which the Executive
may be entitled under the Salary Continuation Agreement and Endorsement Split
Dollar Agreement referred to in Section 4.6 of this Employment Agreement, if a
Change in Control occurs during the term of this Employment Agreement the
Employer shall (1) cause the Executive to become

 



--------------------------------------------------------------------------------



 



fully vested in any qualified and non-qualified plans, programs, or arrangements
in which the Executive participated if the plan, program, or arrangement does
not address the effect of a change in control, and (2) contribute or cause to be
contributed to the Executive’s 401(k) plan account, if any, the matching and
profit-sharing contributions, if any, that the Executive is entitled to based
upon all W-2 income earned by the Executive for the plan year.
     5.2 Definition of Change in Control. For purposes of this Employment
Agreement, “Change in Control” means any one or more of the following events
occurs –
     (a) Merger. Southern Community Financial Corporation merges into or
consolidates with another corporation, or merges another corporation into
Southern Community Financial Corporation, and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were holders of Southern
Community Financial Corporation’s voting securities immediately before the
merger or consolidation. For purposes of this Employment Agreement, the term
“person” means an individual, corporation, partnership, trust, association,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, or other entity,
     (b) Acquisition of Significant Share Ownership. after the date of this
Employment Agreement a report on Schedule 13D, Schedule TO, or another form or
schedule (other than Schedule 13G) is filed or is required to be filed under
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule
discloses that the filing person or persons acting in concert has or have become
the beneficial owner of 25% or more of the combined voting power of Southern
Community Financial Corporation’s voting securities outstanding (but this
paragraph (b) shall not apply to beneficial ownership of voting shares held by
the Employer in a fiduciary capacity or beneficial ownership of voting shares
held by an employee benefit plan of the Employer),
     (c) Change in Board Composition. during any period of two consecutive
years, individuals who constitute Southern Community Financial Corporation’s
board of directors at the beginning of the two-year period cease for any reason
to constitute at least a majority thereof; provided, however, that – for
purposes of this paragraph (c) – each director who is first elected by the board
(or first nominated by the board for election by stockholders) by a vote of at
least two-thirds (ƀ) of the directors who were directors at the beginning of the
period shall be deemed to have been a director at the beginning of the two-year
period, or
     (d) Sale of Assets. Southern Community Financial Corporation sells to a
third party all or substantially all of Southern Community Financial
Corporation’s assets. For this purpose, sale of all or substantially all of
Southern Community Financial Corporation’s assets includes but is not limited to
sale of the Bank alone.
     5.3 No Multiple Severance Payments. If the Executive receives payment under
Section 5.1 he shall not be entitled to any benefits under Section 4.4 of this
Employment Agreement.
     5.4 Gross-Up for Taxes. (a) Additional Payment to Account for Excise Taxes.
If the Executive receives the lump sum payment under Section 5.1 of this
Employment Agreement and acceleration of benefits under any other benefit,
compensation, or incentive plan or arrangement with the Employer (collectively,
the “Total Benefits”), and if any part of the Total Benefits is subject to the
Excise Tax under section 280G and section 4999 of the Internal Revenue Code (the
“Excise Tax”), the Employer shall pay or cause to be paid to the Executive the
following additional amounts, consisting of (x) a payment equal to the Excise
Tax payable by the Executive under section 4999 on the Total Benefits (the
“Excise Tax Payment”) and (y) a payment equal to the amount necessary to provide
the Excise Tax Payment net of all income, payroll, and excise taxes. Together,
the additional amounts described in clauses (x) and (y) are referred to in this
Employment Agreement as the “Gross-Up Payment Amount.” Payment of the Gross-Up
Payment Amount shall be made in addition to the amount set forth in Section 5.1.

 



--------------------------------------------------------------------------------



 



     Calculating the Excise Tax. For purposes of determining whether any of the
Total Benefits will be subject to the Excise Tax and for purposes of determining
the amount of the Excise Tax,

  (1)   Determination of “Parachute Payments” Subject to the Excise Tax: any
other payments or benefits received or to be received by the Executive in
connection with a Change in Control or the Executive’s termination of employment
(whether under the terms of this Employment Agreement or any other agreement or
any other benefit plan or arrangement with the Employer, any person whose
actions result in a Change in Control, or any person affiliated with the
Employer or such person) shall be treated as “parachute payments” within the
meaning of section 280G(b)(2) of the Internal Revenue Code, and all “excess
parachute payments” within the meaning of section 280G(b)(1) shall be treated as
subject to the Excise Tax, unless in the opinion of the certified public
accounting firm that is retained by Southern Community Financial Corporation as
of the date immediately before the Change in Control (the “Accounting Firm”)
such other payments or benefits do not constitute (in whole or in part)
parachute payments, or such excess parachute payments represent (in whole or in
part) reasonable compensation for services actually rendered within the meaning
of section 280G(b)(4) of the Internal Revenue Code in excess of the “base
amount” (as defined in section 280G(b)(3) of the Internal Revenue Code), or are
otherwise not subject to the Excise Tax,

(2) Calculation of Benefits Subject to Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (a) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (b) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and
(3) Value of Noncash Benefits and Deferred Payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.
     Assumed Marginal Income Tax Rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of the Change in Control or termination of
employment, net of the reduction in federal income taxes that can be obtained
from deduction of such state and local taxes (calculated by assuming that any
reduction under section 68 of the Internal Revenue Code in the amount of
itemized deductions allowable to the Executive applies first to reduce the
amount of such state and local income taxes that would otherwise be deductible
by the Executive, and applicable federal FICA and Medicare withholding taxes).
     Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax.
If the Excise Tax is later determined to be less than the amount taken into
account hereunder when the Change in Control occurred or when the Executive’s
employment terminated, the Executive shall repay to Southern Community Financial
Corporation – when the amount of the reduction in Excise Tax is finally
determined – the portion of the Gross-Up Payment Amount attributable to the
reduction (plus that portion of the Gross-Up Payment Amount attributable to the
Excise Tax, federal, state and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA and Medicare withholding taxes and/or a federal, state or local income tax
deduction).

 



--------------------------------------------------------------------------------



 



     If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Change in Control occurred or when the Executive’s
employment terminated (due, for example, to a payment whose existence or amount
cannot be determined at the time of the Gross-Up Payment Amount), Southern
Community Financial Corporation shall make an additional payment to the
Executive for that excess (plus any interest, penalties or additions payable by
the Executive for the excess) when the amount of the excess is finally
determined.
     (b) Responsibilities of the Accounting Firm and Southern Community
Financial Corporation. Determinations Shall Be Made by the Accounting Firm.
Subject to the provisions of Section 5.4(a), all determinations required to be
made under this Section 5.4(b) – including whether and when a Gross-Up Payment
Amount is required, the amount of the Gross-Up Payment Amount and the
assumptions to be used to arrive at the determination (collectively, the
“Determination”) – shall be made by the Accounting Firm, which shall provide
detailed supporting calculations both to Southern Community Financial
Corporation and the Executive within 15 business days after receipt of notice
from Southern Community Financial Corporation or the Executive that there has
been a Gross-Up Payment Amount, or such earlier time as is requested by Southern
Community Financial Corporation.
     Fees and Expenses of the Accounting Firm and Agreement with the Accounting
Firm. All fees and expenses of the Accounting Firm shall be borne solely by
Southern Community Financial Corporation. Southern Community Financial
Corporation shall enter into any agreement requested by the Accounting Firm in
connection with the performance of its services hereunder.
     Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise
Tax is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect, and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.
     Accounting Firm’s Determination Is Binding; Underpayment and Overpayment.
The Determination by the Accounting Firm shall be binding on Southern Community
Financial Corporation and the Executive. Because of the uncertainty in
determining whether any of the Total Benefits will be subject to the Excise Tax
at the time of the Determination, it is possible that a Gross-Up Payment Amount
that should have been made will not have been made by Southern Community
Financial Corporation (“Underpayment”), or that a Gross-Up Payment Amount will
be made that should not have been made by Southern Community Financial
Corporation (“Overpayment”). If, after a Determination by the Accounting Firm,
the Executive is required to make a payment of additional Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred. The Underpayment (together with interest at the rate provided in
section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
Southern Community Financial Corporation to or for the benefit of the Executive.
If the Gross-Up Payment Amount exceeds the amount necessary to reimburse the
Executive for his Excise Tax according to Section 5.4(a), the Accounting Firm
shall determine the amount of the Overpayment that has been made. The
Overpayment (together with interest at the rate provided in section
1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by the
Executive to or for the benefit of Southern Community Financial Corporation.
Provided that his expenses are reimbursed by Southern Community Financial
Corporation, the Executive shall cooperate with any reasonable requests by
Southern Community Financial Corporation in any contests or disputes with the
Internal Revenue Service relating to the Excise Tax.
     Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Employment Agreement shall be deemed to
refer to the accounting firm appointed by the Executive under this paragraph).

 



--------------------------------------------------------------------------------



 



Article 6
Confidentiality and Creative Work
     6.1 Non-disclosure. The Executive covenants and agrees that he will not
reveal to any person, firm, or corporation any confidential information of any
nature concerning the Employer or its business, or anything connected therewith.
As used in this Article 6, the term “confidential information” means all of the
Employer’s and its affiliates’ confidential and proprietary information and
trade secrets in existence on the date hereof or existing at any time during the
term of this Employment Agreement, including but not limited to –
     (a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,
     (b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,
     (c) the whole or any portion or phase of any marketing or sales
information, sales records, customer lists, prices, sales projections, or other
sales information, and
     (d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.
Notwithstanding the foregoing, confidential information excludes information
that – as of the date hereof or at any time after the date hereof – is published
or disseminated without obligation of confidence or that becomes a part of the
public domain (1) by or through action of the Employer, or (2) otherwise than by
or at the direction of the Executive. This Section 6.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of his authority.
     6.2 Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Employment Agreement, or as
soon thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with his
services hereunder. The Executive will retain no copies thereof after
termination of this Employment Agreement or termination of the Executive’s
employment.
     6.3 Creative Work. The Executive agrees that all creative work and work
product, including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Employment Agreement and in the course and
scope of his duties hereunder, regardless of when or where such work or work
product was produced, constitutes work made for hire, all rights of which are
owned by the Employer. The Executive hereby assigns to the Employer all rights,
title, and interest, whether by way of copyrights, trade secret, trademark,
patent, or otherwise, in all such work or work product, regardless of whether
the same is subject to protection by patent, trademark, or copyright laws.
     6.4 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will be suffered by the Employer if the
Executive fails to observe the obligations imposed on him by this Article 6.
Accordingly, if the Bank institutes an action to enforce the provisions hereof,
the Executive hereby waives the claim or defense that an adequate remedy at law
is available to the Employer and the Executive agrees not to urge in any such
action the claim or defense that an adequate remedy at law exists.
     6.5 Affiliates’ Confidential Information is Covered; Confidentiality
Obligation Survives Termination. For purposes of this Employment Agreement, the
term “affiliate” includes Southern Community Financial Corporation, the Bank,
and any entity that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with Southern Community

 



--------------------------------------------------------------------------------



 



Financial Corporation or the Bank. The rights and obligations set forth in this
Article 6 shall survive termination of this Employment Agreement.

 



--------------------------------------------------------------------------------



 



Article 7
Competition After Employment Termination
     7.1 Covenant Not to Solicit Employees. The Executive agrees not to solicit
the services of any officer or employee of the Employer for one year after the
Executive’s employment termination.
     7.2 Covenant Not to Compete. (a) The Executive covenants and agrees that he
will not, without advance written consent of the Employer, compete directly or
indirectly with the Employer for two years after termination of his employment,
plus any period during which the Executive is in violation of this covenant not
to compete and any period during which the Employer seeks by litigation to
enforce this covenant not to compete. For purposes of this section –

  (1)   the term “compete” means

     (a) providing financial products or services on behalf of any financial
institution for any person residing in the territory,
     (b) assisting (other than through the performance of ministerial or
clerical duties) any financial institution in providing financial products or
services to any person residing in the territory, or
     (c) inducing or attempting to induce any person who was a customer of the
Employer at the date of the Executive’s termination of employment to seek
financial products or services from another financial institution.

  (2)   the words “directly or indirectly” means –

     (a) acting as a consultant, officer, director, independent contractor, or
employee of any financial institution in competition with the Employer in the
territory, or
     (b) communicating to such financial institution the names or addresses or
any financial information concerning any person who was a customer of the
Employer at the Executive’s termination of employment.
(3) the term “customer” means any person to whom the Employer is providing
financial products or services on the date of the Executive’s termination of
employment.
(4) the term “financial institution” means any bank, savings association, or
bank or savings association holding company, or any other institution, the
business of which is engaging in activities that are financial in nature or
incidental to such financial activities as described in section 4(k) of the Bank
Holding Company Act of 1956, other than the Employer or one of its affiliated
corporations.
(5) “financial product or service” means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Employer or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.
(6) the term “person” means any individual or individuals, corporation,
partnership, fiduciary or association.
(7) the term “territory” means the following divisible list of territories: all
of Forsyth, Guilford, Iredell, Rockingham,

 



--------------------------------------------------------------------------------



 



Stokes, Surry, and Yadkin Counties in North Carolina and the area within a
15-mile radius of any full-service banking office of the Bank at the date of the
Executive’s termination of employment.
     (b) If any provision of this section or any word, phrase, clause, sentence
or other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.
     7.3 Remedies. Because of the unique character of the services to be
rendered by the Executive hereunder, the Executive understands that the Employer
would not have an adequate remedy at law for the material breach or threatened
breach by the Executive of any one or more of the Executive’s covenants set
forth in this Article 7. Accordingly, the Executive agrees that the Employer’s
remedies for a material breach or threatened breach of this Article 7 include
but are not limited to (a) forfeiture of any money representing accrued salary,
contingent payments, or other fringe benefits due and payable to the Executive,
(b) forfeiture of any severance benefits under Sections 4.4 and 4.5 of this
Employment Agreement, (c) forfeiture of benefits under the Salary Continuation
Agreement and Endorsement Split Dollar Agreement referred to in Section 4.6 of
this Agreement, (d) forfeiture of any stock options granted to the Executive at
commencement of his employment under the June 1, 2005 Employment Agreement that
remain unexercised, and (e) a suit in equity by the Employer to enjoin the
Executive from the breach or threatened breach of such covenants. The Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists. Nothing herein shall be
construed to prohibit the Employer from pursuing any other remedies for the
breach or threatened breach.
     7.4 Article 7 Survives Termination But Is Void After a Change in Control.
The rights and obligations set forth in this Article 7 shall survive termination
of this Employment Agreement. However, Article 7 shall become null and void
effective immediately upon a Change in Control.
Article 8
Miscellaneous
     8.1 Successors and Assigns. (a) This Employment Agreement Is Binding on The
Employer’s Successors. This Employment Agreement shall be binding upon the
Employer and any successor to the Employer, including any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Employer by purchase, merger, consolidation, reorganization, or otherwise. But
this Employment Agreement and the Employer’s obligations under this Employment
Agreement are not otherwise assignable, transferable, or delegable by the
Employer. By agreement in form and substance satisfactory to the Executive, the
Employer shall require any successor to all or substantially all of the business
or assets of the Employer to expressly assume and agree to perform this
Employment Agreement in the same manner and to the same extent the Employer
would be required to perform if no such succession had occurred.
     (b) This Employment Agreement Is Enforceable by the Executive and His
Heirs. This Employment Agreement will inure to the benefit of and be enforceable
by the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.
     (c) This Employment Agreement Is Personal in Nature and Is Not Assignable.
This Employment Agreement is personal in nature. Without written consent of the
other parties, no party shall assign, transfer, or delegate this Employment
Agreement or any rights or obligations under this Employment Agreement except as
expressly provided herein. Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder is not assignable
or transferable, whether by pledge, creation of a security interest, or
otherwise, except for a transfer by the Executive’s will or by the laws of
descent and distribution. If the Executive attempts an assignment or transfer
that is contrary to this Section 8.1, the

 



--------------------------------------------------------------------------------



 



Employer shall have no liability to pay any amount to the assignee or
transferee.
     8.2 Governing Law, Jurisdiction, and Forum. This Employment Agreement shall
be construed under and governed by the internal laws of the State of North
Carolina, without giving effect to any conflict of laws provision or rule
(whether of the State of North Carolina or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
North Carolina. By entering into this Employment Agreement, the Executive
acknowledges that he is subject to the jurisdiction of both the federal and
state courts in the State of North Carolina. Any actions or proceedings
instituted under this Employment Agreement shall be brought and tried solely in
courts located in Forsyth County, North Carolina or in the federal court having
jurisdiction in Winston-Salem, North Carolina. The Executive expressly waives
his rights to have any such actions or proceedings brought or tried elsewhere.
     8.3 Entire Agreement. This Employment Agreement sets forth the entire
agreement of the parties concerning the employment of the Executive. Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Employment
Agreement are hereby rescinded, revoked, and rendered null and void by the
parties. Except as may be otherwise provided in this Employment Agreement, this
Employment Agreement supersedes in its entirety the June 1, 2005 Employment
Agreement between the Executive and the Bank, and from and after the date of
this Employment Agreement the June 1, 2005 Employment Agreement shall be of no
further force or effect.
     8.4 Notices. All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed, certified or registered mail, return receipt
requested, with postage prepaid. Unless otherwise changed by notice, notice
shall be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of notice, and properly addressed to the Employer if addressed to the Board of
Directors, Southern Community Financial Corporation, 4605 Country Club Road,
Winston-Salem, North Carolina 27104.
     8.5 Severability. In the case of conflict between any provision of this
Employment Agreement and any statute, regulation, or judicial precedent, the
latter shall prevail, but the affected provisions of this Employment Agreement
shall be curtailed and limited solely to the extent necessary to bring them
within the requirements of law. If any provision of this Employment Agreement is
held by a court of competent jurisdiction to be indefinite, invalid, void or
voidable, or otherwise unenforceable, the remainder of this Employment Agreement
shall continue in full force and effect unless that would clearly be contrary to
the intentions of the parties or would result in an injustice.
     8.6 Captions and Counterparts. The captions in this Employment Agreement
are solely for convenience. The captions in no way define, limit, or describe
the scope or intent of this Employment Agreement. This Employment Agreement may
be executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.
     8.7 No Duty to Mitigate. The Employer hereby acknowledges that it will be
difficult and could be impossible (a) for the Executive to find reasonably
comparable employment after his employment terminates, and (b) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, the Employer acknowledges that its general severance pay plans do
not provide for mitigation, offset, or reduction of any severance payment
received thereunder. Accordingly, the Employer further acknowledges that the
payment of severance benefits under this Employment Agreement is reasonable and
shall be liquidated damages. The Executive shall not be required to mitigate the
amount of any payment provided for in this Employment Agreement by seeking other
employment. Moreover, the amount of any payment provided for in this Employment
Agreement shall not be reduced by any compensation earned or benefits provided
as the result of employment of the Executive or as a result of the Executive
being self-employed after termination of his employment.

 



--------------------------------------------------------------------------------



 



     8.8 Amendment and Waiver. This Employment Agreement may not be amended,
released, discharged, abandoned, changed, or modified in any manner, except by
an instrument in writing signed by each of the parties hereto. The failure of
any party hereto to enforce at any time any of the provisions of this Employment
Agreement shall not be construed to be a waiver of any such provision, nor
affect the validity of this Employment Agreement or any part thereof or the
right of any party thereafter to enforce each and every such provision. No
waiver or any breach of this Employment Agreement shall be held to be a waiver
of any other or subsequent breach.
     8.9 Payment of Legal Fees. The Employer is aware that after a Change in
Control management could cause or attempt to cause the Employer to refuse to
comply with its obligations under this Employment Agreement, or could institute
or cause or attempt to cause the Employer to institute litigation seeking to
have this Employment Agreement declared unenforceable, or could take or attempt
to take other action to deny Executive the benefits intended under this
Employment Agreement. In these circumstances, the purpose of this Employment
Agreement would be frustrated. It is the Employer’s intention that the Executive
not be required to incur the expenses associated with the enforcement of his
rights under this Employment Agreement, whether by litigation or other legal
action, because the cost and expense thereof would substantially detract from
the benefits intended to be granted to the Executive hereunder. It is the
Employer’s intention that the Executive not be forced to negotiate settlement of
his rights under this Employment Agreement under threat of incurring expenses.
Accordingly, if after a Change in Control occurs it appears to the Executive
that (a) the Employer has failed to comply with any of its obligations under
this Employment Agreement, or (b) the Employer or any other person has taken any
action to declare this Employment Agreement void or unenforceable, or instituted
any litigation or other legal action designed to deny, diminish, or to recover
from the Executive the benefits intended to be provided to the Executive
hereunder, the Employer irrevocably authorizes the Executive from time to time
to retain counsel of his choice, at the Employer’s expense as provided in this
Section 8.9, to represent the Executive in connection with the initiation or
defense of any litigation or other legal action, whether by or against the
Employer or any director, officer, stockholder, or other person affiliated with
the Employer, in any jurisdiction. Notwithstanding any existing or previous
attorney-client relationship between the Employer and any counsel chosen by the
Executive under this Section 8.9, the Employer irrevocably consents to the
Executive entering into an attorney-client relationship with that counsel, and
the Employer and the Executive agree that a confidential relationship shall
exist between the Executive and that counsel. The fees and expenses of counsel
selected from time to time by the Executive as provided in this section shall be
paid or reimbursed to the Executive by the Employer on a regular, periodic basis
upon presentation by the Executive of a statement or statements prepared by such
counsel in accordance with such counsel’s customary practices, up to a maximum
aggregate amount of $250,000, whether suit be brought or not, and whether or not
incurred in trial, bankruptcy, or appellate proceedings. The Employer’s
obligation to pay the Executive’s legal fees provided by this Section 8.9
operates separately from and in addition to any legal fee reimbursement
obligation the Employer may have with the Executive under any separate severance
or other agreement. Anything in this Section 8.9 to the contrary notwithstanding
however, the Employer shall not be required to pay or reimburse Executive’s
legal expenses if doing so would violate section 18(k) of the Federal Deposit
Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal Deposit
Insurance Corporation [12 CFR 359.3].
     8.10 Consultation with Counsel and Interpretation of this Employment
Agreement. The Executive acknowledges and agrees that he has had the assistance
of counsel of his choosing in the negotiation of this Employment Agreement, or
he has chosen not to have the assistance of his own counsel. Both the Employer
and the Executive have participated in the negotiation and drafting of this
Employment Agreement, and they hereby agree that there shall not be strict
interpretation against either party in connection with any review of this
Employment Agreement in which interpretation thereof is an issue.
     8.11 Compliance with Internal Revenue Code Section 409A. The Employer and
the Executive intend that their exercise of authority or discretion under this
Employment Agreement shall comply with section 409A of the Internal Revenue Code
of 1986. If when the Executive’s employment terminates the Executive is

 



--------------------------------------------------------------------------------



 



a specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Employment Agreement, including Articles 4
or 5, will result in additional tax or interest to the Executive because of
section 409A, then despite any provision of this Employment Agreement to the
contrary the Executive will not be entitled to the payments until the earliest
of (a) the date that is at least six months after termination of the Executive’s
employment for reasons other than the Executive’s death, (b) the date of the
Executive’s death, or (c) any earlier date that does not result in additional
tax or interest to the Executive under section 409A. As promptly as possible
after the end of the period during which payments are delayed under this
provision, the entire amount of the delayed payments shall be paid to the
Executive in a single lump sum. If any provision of this Employment Agreement
does not satisfy the requirements of section 409A, such provision shall
nevertheless be applied in a manner consistent with those requirements. If any
provision of this Employment Agreement would subject the Executive to additional
tax or interest under section 409A, the Employer shall reform the provision.
However, the Employer shall maintain to the maximum extent practicable the
original intent of the applicable provision without subjecting the Executive to
additional tax or interest, and the Employer shall not be required to incur any
additional compensation expense as a result of the reformed provision.
References in this Employment Agreement to section 409A of the Internal Revenue
Code of 1986 include rules, regulations, and guidance of general application
issued by the Department of the Treasury under Internal Revenue Code section
409A.
[The remainder of this page is left blank intentionally]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Employment Agreement as
of the date first written above.

              Executive   Southern Community Bank and Trust    
 
           
/s/ David W. Hinshaw
  By:   /s/ F. Scott Bauer    
 
David W. Hinshaw
     
 
F. Scott Bauer    
 
  Its:   Chief Executive Officer    
 
                Southern Community Financial Corporation    
 
           
 
  By:   /s/ F. Scott Bauer    
 
     
 
F. Scott Bauer    
 
  Its:   Chief Executive Officer    

 